Citation Nr: 0522848	
Decision Date: 08/19/05    Archive Date: 08/25/05

DOCKET NO.  96-47 647	)	DATE
	)
	)


On appeal from the
Department of Veterans Affairs Regional Office in Boston, 
Massachusetts



THE ISSUE

Entitlement to an increased rating for seborrheic dermatitis, 
currently evaluated as 30 percent disabling.



REPRESENTATION

Appellant represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

Van Stewart, Associate Counsel


INTRODUCTION

The veteran served on active duty from June 1945 to July 1946 
and from March 1953 to May 1955.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of an August 1996 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Boston, Massachusetts.

This case was previously before the Board in November 1998 
and April 2001, when it was remanded to the RO for additional 
development.  By an April 2005 rating decision, the RO 
increased the veteran's disability rating from 10 to 30 
percent, effective August 30, 2002, the effective date of VA 
regulations that changed the rating criteria for rating the 
veteran's skin disability.

The United States Court of Appeals for Veterans Claims 
(Court) has held that a claimant will generally be presumed 
to be seeking the maximum benefits allowed by law and 
regulations, and it follows that such a claim remains in 
controversy where less than the maximum available benefit is 
awarded, or until the veteran withdraws the claim.  AB v. 
Brown, 6 Vet. App. 35, 38 (1992).  In the instant case the 
veteran has not suggested that the recently assigned 30 
percent evaluation would satisfy his appeal for an increased 
evaluation for his skin disability.  To the contrary, his 
representative has invoked AB in seeking, on the veteran's 
behalf, the maximum rating available.  Therefore the Board 
concludes that the issue of entitlement to a increased rating 
for a skin disability remains open and is properly before the 
Board.


FINDING OF FACT

The veteran's service-connected skin disability is manifested 
by diffuse xerosis and multiple erythematous scaly patches 
distributed over arms, legs, and shins; it affects less than 
40 percent of his body or its exposed areas.


CONCLUSION OF LAW

The criteria for an increased evaluation for the veteran's 
skin disability have not been met.  38 U.S.C.A. § 1155 (West 
2002); 38 C.F.R. § 4.118, Diagnostic Code 7806 (2002); 38 
C.F.R. §§ 4.1, 4.7, 4.118, Diagnostic Code 7806 (2004).


REASONS AND BASES FOR FINDING AND CONCLUSION

As noted, the veteran seeks an increased rating for his skin 
disability.  The veteran has been given several VA and VA-
provided skin examinations during the pendency of this 
increased rating claim.  A VA examination was conducted in 
April 1996.  The veteran complained of burning and itching.  
The examiner found only a slightly pink/tan lichenified spot 
on the left upper gluteal cleft.  The diagnosis was mycosis 
fungoides by biopsy.  

Another VA examination was conducted in March 1998.  The 
veteran complained of burning all of the time in the affected 
areas, and noted that treatment consisted of injections of 
steroids intralesionally.  On examination, the examiner found 
pink skin perianally and in the gluteal cleft.  There was no 
ulceration, exfoliation, or crusting.  The examiner diagnosed 
mycosis fungoides, biopsy proven inactive at this time.

The veteran was given a fee-based examination in February 
1999.  The veteran complained of itching and burning several 
times per month.  The veteran reported being treated with 
three types of cortisone-type dermatologic preparations.  On 
examination, the examiner found some areas of mild redness in 
two spots:  the anterior chest and at the upper part of the 
crease between his buttocks.  There was no gross 
inflammation, oozing, or induration.  There were no obvious 
facial or scalp lesions present, and no ulcerations, 
exfoliations, or crusting.  There were no skin lesions 
associated with any systemic disease, or associated with any 
nervous condition.  The examiner noted that the veteran's 
rashes had not interfered with his general occupational 
undertakings.  The rashes were only barely recognizable as 
rashes at the time of examination, and were said to be under 
control with cortisone treatments.  The rashes were in no way 
disfiguring.  The examiner diagnosed seborrheic dermatitis, 
and described the severity as "very mild."

The veteran was scheduled for fee-based examinations in July 
and December 2004, but failed to report for either 
examination.  

The most recent VA examination was conducted in March 2005.  
The examiner recounted the history of the veteran's rashes, 
including treatment by a private dermatologist, which 
included a biopsy consistent with mycosis fungoides, and 
multiple therapies including Tegrin-HC, Diprolene, Protopic, 
clobetasol, and hydrocortisone.  The veteran also reported 
that he was advised to take light therapy, which the veteran 
did by sitting in the sun, resulting in much improvement.  
The veteran reported that his rash was currently under 
control, but came and went.  On examination, the veteran had 
diffuse xerosis and multiple erythematous scaly and itchy 
patches distributed over his arms, legs, and shins.  The 
examiner's impression was history of a biopsy-proven mycosis 
fungoides, as well as diffuse eczema.  The rash of "eczema" 
looking mycosis fungoides was described as involving 
approximately 20 percent of the veteran's total skin surface.

Disability ratings are determined by the application of a 
schedule of ratings, which is based on the average impairment 
of earning capacity.  Individual disabilities are assigned 
separate diagnostic codes.  38 U.S.C.A. § 1155; 38 C.F.R. 
§ 4.1.  Where there is a question as to which of two 
evaluations shall be applied, the higher evaluation will be 
assigned if the disability picture more nearly approximates 
the criteria required for that rating.  Otherwise, the lower 
rating will be assigned.  38 C.F.R. § 4.7.

Where entitlement to compensation has already been 
established and an increase in the assigned evaluation is at 
issue, it is the present level of disability that is of 
primary concern.  Francisco v. Brown, 7. Vet. App. 55, 58 
(1994).  Although the recorded history of a particular 
disability should be reviewed in order to make an accurate 
assessment under the applicable criteria, the regulations do 
not give past medical reports precedence over current 
findings.  Id.  When, as here, a specific disability is not 
listed in the Rating Schedule, rating is done by analogy to a 
disability that is listed in the Rating Schedule.  38 C.F.R. 
§ 4.20 (2004).  Here, the veteran's skin disease has been 
rated by analogy to Diagnostic Code 7806, dermatitis or 
eczema.  

The Board notes that by regulatory amendment effective August 
30, 2002, substantive changes were made to the schedular 
criteria for evaluating disabilities involving the skin.  See 
67 Fed. Reg. 49,590-49,599 (July 31, 2002).  The new rating 
criteria are significantly different from those in effect 
prior to August 30, 2002.  The Board will proceed to analyze 
the veteran's claim under both sets of criteria in order to 
award the highest possible rating.  

Under the old criteria, a 30 percent rating was warranted for 
constant exudation or itching, extensive lesions, or marked 
disfigurement.  As noted in the recitation of the evidence 
above, there was no indication in the earlier examination 
reports that the veteran experienced any such problems.  His 
lesions were small and generally were found in the area of 
the gluteal crease.  He complained of burning, but there was 
no indication that he experienced constant problems with 
exudation or itching.  38 C.F.R. § 4.118 (2002).  

A higher (50 percent) rating under the old Diagnostic Code 
7806 required ulceration or extensive exfoliation or 
crusting, and systemic or nervous manifestations or that the 
condition be exceptionally repugnant.  As noted above, the 
veteran's most recent examination found scaly and itchy 
patches distributed over his arms, legs, and shins, and 
involved approximately 20 percent of the veteran's total skin 
surface.  The examiner reported the veteran's rash was 
currently under control, and did not report any active 
lesions, ulceration, repugnancy, extensive exfoliation or 
crusting, or systemic or nervous manifestations.  Thus, a 
higher evaluation is not warranted under the old criteria.

Under the new criteria, a 30 percent rating is warranted for 
involvement of 20 to 40 percent of the entire body or 20 to 
40 percent of exposed areas, or systemic therapy such as 
corticosteroids or other immunosuppressive drugs being 
required for a duration of 6 weeks or more, but not 
constantly, during a 12-month period.  38 C.F.R. § 4.118 
(2004).  A 60 percent evaluation under Diagnostic Code 7806 
is warranted only when more than 40 percent of the entire 
body, or more than 40 percent of the exposed areas, is 
affected; or when constant or near-constant systemic therapy 
such as corticosteroids or other immunosuppressive drugs have 
been required during the past 12 months.  Id.  As noted 
above, the March 2005 examiner reported the veteran's rash 
was currently under control, and reported scaly and itchy 
patches.  The areas affected include the arms, legs, and 
shins, and involved approximately 20 percent of the veteran's 
total skin surface.  While the veteran reported having been 
treated with steroids in the past, there is no evidence of 
record indicating that constant or near-constant systemic 
therapy such as corticosteroids or other immunosuppressive 
drugs have been required during a 12-month period.  
Additionally, there has been no suggestion that involvement 
of exposed areas has been greater than 40 percent.  Thus, a 
higher evaluation under Diagnostic Code 7806 is not warranted 
under the new criteria.

The Board has considered other diagnostic codes under 38 
C.F.R. § 4.118, schedule of ratings for the skin, for 
possible application.  Diagnostic Code 7800 pertains to 
disfigurement of the head, face, or neck.  Diagnostic Code 
7801 pertains to rating disabilities involving scars from 
third degree burns.  Diagnostic Codes 7802, 7803, and 7804 
allow a maximum rating of 10 percent.  Diagnostic Code 7805 
is for rating when there is limitation of function of an 
affected part due to scarring.  The criteria for a higher (60 
percent) evaluation under Diagnostic Codes 7815, 7816, 7821, 
and 7822 are the same as for Diagnostic Code 7806.  

A higher (60 percent) evaluation under Diagnostic Code 7817 
requires generalized involvement of the skin without systemic 
manifestations, and constant or near-constant systemic 
therapy such as therapeutic doses of corticosteroids, 
immunosuppressive retinoids, PUVA, or UVB treatments, or 
electron beam therapy required during the past 12-month 
period.  Diagnostic Code 7824 requires either generalized 
cutaneous involvement or systemic manifestations, and 
constant or near-constant systemic medication, such as 
immunosuppressive retinoids, required during the past 12-
month period in order to warrant a 60 percent evaluation.  

A higher evaluation of 60 percent under Diagnostic Codes 
7825, 7826, and 7827 requires recurrent debilitating episodes 
occurring at least four times during the past 12-month period 
despite continuous immunosuppressive therapy.  

The veteran's skin disease, considered in light of the 
evidence of record, does not satisfy any of these criteria 
for a rating greater than the 30 percent presently assigned.  
Additionally, he does not experience scarring that might 
manifest itself in ways not contemplated by Diagnostic Code 
7806 such that a separate rating might be assigned.  

In sum, the Board finds that the veteran's symptomatology 
does not warrant an increased rating under the old criteria 
throughout the pendency of the claim, or under the new 
criteria of 38 C.F.R. § 4.118 since August 30, 2002.  The 
preponderance of the evidence is against his claim.

During the pendency of this claim, on November 9, 2000, the 
Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (2000) (codified as amended at 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 
(West 2002)) was signed into law, changing the standard for 
processing veterans' claims.  In adjudicating this veteran's 
claim, the Board has considered the provisions of the VCAA.  
Among other things, the VCAA and implementing regulations 
require VA to notify the claimant and the claimant's 
representative of any information and any medical or lay 
evidence not previously provided to the Secretary that is 
necessary to substantiate the claim.  As part of the notice, 
VA is to specifically inform the claimant and the claimant's 
representative of which portion, if any, of the evidence is 
to be provided by the claimant and which part, if any, VA 
will attempt to obtain on behalf of the claimant.  See 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).

The Board notes that the veteran was apprised of VA's duties 
to both notify and assist in correspondence dated in April 
2004.  (Although the notice required by the VCAA was not 
provided until after the RO adjudicated the appellant's 
claim, "the appellant [was] provided the content-complying 
notice to which he [was] entitled."  Pelegrini v. Principi, 
18 Vet. App. 112, 122 (2004).  Consequently, the Board does 
not find that the late notice under the VCAA requires remand 
to the RO.  Nothing about the evidence or any response to the 
RO's notification suggests that the case must be re-
adjudicated ab initio to satisfy the requirements of the 
VCAA.)

Specifically regarding VA's duty to notify, the notifications 
to the veteran apprised him of what the evidence must show to 
establish entitlement to the benefit sought, what evidence 
and/or information was already in the RO's possession, what 
additional evidence and/or information was needed from the 
veteran, what evidence VA was responsible for getting, what 
information VA would assist in obtaining on the veteran's 
behalf, and where the veteran was to send the information 
sought.  The RO specifically requested that the veteran 
provide any evidence or information he had pertaining to his 
claim.  Additionally, the RO informed the veteran of the 
results of its rating decisions, and the procedural steps 
necessary to appeal.  The RO also provided a statement of the 
case (SOC) and four supplemental statements of the case 
(SSOCs) reporting the results of the RO's reviews, and the 
text of the relevant portions of the VA regulations.   
Further, the veteran was apprised of the changes in the 
criteria for evaluating disabilities of the skin.  

Regarding VA's duty to assist, the Board obtained the 
veteran's SMRs and VA and private medical records.  The RO 
also secured four examinations during the pendency of his 
claim in order to ascertain the severity of his disability. 

The Board notes that, in the April 2004 notification to the 
veteran, the RO asked the veteran to complete and sign two VA 
Forms 21-4142, Authorization And Consent To Release 
Information to VA, so that the RO could obtain treatment 
records from the veteran's private physician, R.F., M.D., for 
treatment received in 1991 and 1992.  The veteran returned 
the forms signed, but otherwise incomplete.  Specifically, 
the veteran did not identify the health care provider he 
wished to have release medical information, or the dates of 
treatment.  Further, in item 9C, he did not check either the 
"authorize" or the "do not authorize" block regarding 
release of information or records relating to treatment for 
conditions such as HIV.  The form specifically informs the 
veteran that he must check the appropriate box in item 9C.  
The record shows no further effort on the part of the RO to 
obtain records from Dr. R.F.  In this regard, the Board notes 
that the veteran is required to assist VA in its efforts to 
obtain information.  See Wood v. Derwinski, 1 Vet. App. 190, 
193 (1991) (The duty to assist is not always a one-way 
street.  If a veteran wishes help, he cannot passively wait 
for it in those circumstances where he may or should have 
information that is essential in obtaining the putative 
evidence.)  Without completed authorization as to specific 
care-providers, the RO could not assist further.


ORDER

Entitlement to an increased rating for seborrheic dermatitis 
is denied.



________________________________
MARK F. HALSEY
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


